               Case 3:19-cv-00710 Document 198 Filed 01/22/21 Page 1 of 1 PageID #: 11751

                                  District Judge Daybook Entry

          United States District Court - Southern District of West Virginia at Charleston
 Date: 1/22/2021                                                      Case Number          3:19-cv-00710

 Case Style                  R. vs. Justice
 Type of hearing             Virtual Hearing
 Before the honorable: 2515-Johnston
 Court Reporter              Ayme Cochran                             Courtroom Deputy Staci Wilson
 Attorney(s) for the Plaintiff or Government
 Aarti Iyer,Marcia Lowry,Allison Mahoney,Tavi Unger,Lori Waller,
 Attorney(s) for the Defendant(s)
 Caroline Brown,Steven Compton,Philip Peisch,Julia
 Law Clerk                   Jaden Rhea
 Probation Officer      N/A

                                                     Court Times

  Start Time       Stop Time                                      Court Time Description

   9:30 AM         11:33 AM                                   Non-Trial Time/Uncontested Time


Non-Trial Time/Uncontested Time 02:03


                                                    Courtroom Notes

Scheduled Start: 9:30 a.m.
Actual Start: 9:30 a.m.

Parties present via video conference. Court hears argument on the motion.

Court recessed: 11:33 a.m.
